DETAILED ACTION
	This action is a first action on the merits. The claims filed on November 18, 2022 have been entered. Claims 14-18 are withdrawn. Claims 1-13 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application is a CON of US Application No. 16/131,156, now US Patent No. 11,085,670, filed on September 14, 2018.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, drawn to a method of installing a geothermal heat exchanger, in the reply filed on November 18, 2022 is acknowledged. 
Claims 14-18 are withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on July 6, 2021 has been considered by the Examiner. 

Claim Objections
Claim 2 is objected to because of the following informalities: The recitation of “The method of claim 2,” in line should likely be --The method of claim 1,-- as a claim cannot depend on itself. It appears that if the dependency of claim 2 was changed to be dependent on claim 1, that appropriate antecedent would be maintained. For the purposes of Examination the Examiner has interpreted claim 2 to be dependent on claim 1. 
Claim 9 is objected to because of the following informalities: The recitation of “The method of claim1” in line 1 should likely be --the method of claim 1-- Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.11,085,670. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. Patent No.11,085,670 anticipate claims 1-13 of the instant invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 5: The recitation of “wherein cutting the heat exchanger and removing each above-seal cut portion of the heat exchanger is carried out during the excavation of the site” of claim 5 is not compatible with the limitations of “after sealing the heat exchanger, cutting the heat exchanger above an uppermost one of the at least one seal to produces at least one above-seal cut portion of the heat exchanger; after cutting the heat exchanger, removing each above-seal cut portion of the heat exchanger and excavating the portion of the site immediately surrounding the borehole” of claim 2.  The specification does not provide or describe in such a way as to enable one skilled in the art as to how cutting of the heat exchanger and removing the above-seal portion of the heat exchanger can be done during excavation of the site as recited in claim 5, if claim 1 requires removing the above-cut portion of the heat exchanger and excavating to occur after cutting the heat exchanger.  Appropriate correction and/or clairifcationis is required.
Claim 7: The recitation of “wherein cutting is performed incidentally by excavating machinery during excavation” of claim 7 is not compatible with the limitations of “after sealing the heat exchanger, cutting the heat exchanger above an uppermost one of the at least one seal to produces at least one above-seal cut portion of the heat exchanger; after cutting the heat exchanger, removing each above-seal cut portion of the heat exchanger and excavating the portion of the site immediately surrounding the borehole” of claim 2.  The specification does not provide or describe in such a way as to enable one skilled in the art as to how cutting of the heat exchanger and removing the above-seal portion of the heat exchanger can be done during excavation of the site as recited in claim 5, if claim 2 requires removing the above-cut portion of the heat exchanger and excavating to occur after cutting the heat exchanger.
Claim 6 is subsumed by the previously noted rejections because of its dependence either directly or indirectly.  Appropriate corrections are required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: The recitation of “in each fluid path” in lines 12 and 17 is unclear as to whether this is referring to the “at least one fluid path” recited in line 10 or in addition to the at least one fluid path. Appropriate correction and/or clarification is required.
Claim 5: The recitation of “wherein cutting is performed incidentally by excavating machinery during excavation” of claim 5 is not compatible with the limitations of “after sealing the heat exchanger, cutting the heat exchanger above an uppermost one of the at least one seal to produces at least one above-seal cut portion of the heat exchanger; after cutting the heat exchanger, removing each above-seal cut portion of the heat exchanger and excavating the portion of the site immediately surrounding the borehole” of claim 2.  It is unclear as to how cutting and the heat exchanger and removing the above-seal portion of the heat exchanger can be done during excavation of the site in claim 5, if claim 1 requires removing the above-cut portion of the heat exchanger and excavating to occur after cutting the heat exchanger. Appropriate correction and/or clarification is required. 
Claim 6: The term "specialized" in claim 6 is a relative term which renders the claim indefinite.  The term "specialized" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 7: The recitation of “wherein cutting is performed incidentally by excavating machinery during excavation” of claim 7  is not compatible with the limitations of “after sealing the heat exchanger, cutting the heat exchanger above an uppermost one of the at least one seal to produces at least one above-seal cut portion of the heat exchanger; after cutting the heat exchanger, removing each above-seal cut portion of the heat exchanger and excavating the portion of the site immediately surrounding the borehole” of claim 2.  It is unclear as to how cutting and the heat exchanger and removing the above-seal portion of the heat exchanger can be done incidentally during excavation of the site in claim 7, if claim 2 requires removing the above-cut portion of the heat exchanger and excavating to occur after cutting the heat exchanger. 
The phrase "incidentally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 1-4 and 8-13 are subsumed by the previously noted rejections because of its dependence either directly or indirectly.  Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., Korean Patent No. KR 10-1525431 (hereinafter Kim).
Claim 1: Kim discloses a method of installing a geothermal heat exchanger (see abstract), the method comprising:
at a site, boring a borehole to a borehole target depth (predetermined depth) in the site (installing a casing from the ground surface to a predetermined depth, par [0001], [0008]); 
after boring the borehole, inserting a geothermal heat exchanger into the borehole to a desired heat exchanger depth (installing a heat exchange pipe 4 in the bored borehole 3 by inserting it to the bottom of the borehole, par [0008]), after inserting the heat exchanger into the borehole, securing the heat exchanger in the borehole at the desired heat exchanger depth (upper and lower heat exchange pipes 42, 41 are reinserted into the borehole and grouting of borehole is done, par [0019]); 
wherein, when the heat exchanger has been secured in the borehole (via grouting, par [0019]) : 
the heat exchanger has a closed distal end and an open proximal end (see Fig 4, par [0017]); 
the heat exchanger has at least one fluid path between the closed distal end and the open proximal end (heat exchange pipe has water or mixture of antifreeze and water circulating through the pipe, par [0017]); and 
installation fluid is disposed in each fluid path of the heat exchanger (water filled in the heat exchange pipe, par [0016], heat exchange pipe has water or mixture of antifreeze and water circulating through the pipe, par [0017]); and 
after securing the heat exchanger in the borehole (upper and lower heat exchange pipe 41, 42 inserted into borehole and grouted, par [0020]) and before excavation of a portion of the site immediately surrounding the borehole (completing excavation, par [0020]), temporarily sealing the heat exchanger (lower heat exchange pipe 41) between the closed distal end (downhole U-shaped end, see Fig 5) and the open proximal end (upper end) by installing, through the open proximal end (upper end), at least one respective internal seal (compression sponge 43) in each fluid path (compression sponge 43 is inserted into lower heat exchange pipe 41 at upper end, Fig 5, par [0019]-[0020]), wherein for each fluid path, the at least one internal seal (43) is disposed below a respective notional subgrade depth (compression sponge is installed at a depth of about 0.5m from upper cut portion of lower heat exchange pipe to prevent foreign matters from entering the heat exchange pipe during excavation, par [0020]).
Claim 8: Kim discloses after securing the heat exchanger in the borehole and before excavation of the site, testing the heat exchanger (taking the actual measurement of the water pressure of the water filled in the heat exchange pipe, par [0008], [0015], claim 1).
Claim 9: Kim discloses the installation fluid remains in the heat exchanger during securing of the heat exchanger in the borehole and temporarily sealing the heat exchanger (heat exchange pipe is filled with water or a mixture of antifreeze and water, par [0008], [0016]-[0017], claim 1, inserting compression sponge 43, into lower heat exchange pipe 41, Fig 3-5, par [0009], [0019]).
Claim 10: Kim discloses wherein the heat exchanger (heat exchange pipe 4 including upper and lower heat exchange pipes, 41, 42) is a U-loop (see Figs 5-10).
Claim 11: Kim discloses wherein the heat exchanger (heat exchange pipe 4 including upper and lower heat exchange pipes, 41, 42) is a single U-loop (see Figs 5-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Illingworth et al., US 2018/0056490 (hereafter Illingworth).
Claim 2: Kim discloses cutting the heat exchanger above an uppermost one of the at least one seal to produce at least one above-seal cut portion of the heat exchanger (upper and lower heat exchange pipes 41, 42 are connected via a PE rod 44 and coupled to each heat exchange pipe via thermal fusion, after grouting the upper heat exchange pipe 42 is removed from the PE rod 44 by cutting the upper area of the thermally fused portion, par [0023]-[0025]); 
after cutting the heat exchanger, removing each above-seal cut portion of the heat exchanger and excavating the portion of the site immediately surrounding the borehole (after grouting the upper heat exchange pipe 42 is removed from the PE rod 44 by cutting the upper area of the thermally fused portion, par [0023]-[0025], upper heat exchange pipe 42 is removed from the lower exchange pipe 41 at cut, see Fig 11, par [0028]-[0029]);
wherein excavating the portion of the site immediately surrounding the borehole (3) (see Fig 9-11) is above a lowermost of the notional subgrade depth (excavation depth) (completing the excavation, Fig 9-11, par [0020], [0029]); and 
after excavating the portion of the site immediately surrounding the borehole, removing the seals for connection of the heat exchanger to supply/return conduits (after the excavation work is carried out the heat exchange pipe can be pipe-connected to the geothermal heat pump system after removing the compression sponge 43, par [0029]).
Kim does not disclose after sealing the heat exchanger, cutting the heat exchanger above an uppermost one of the at least one seal to produce at least one above-seal cut portion of the heat exchanger.
Illingworth discloses a method and device for setting a plug within in a pipe. The plug may be set at a desired location inside the pipe using a device. The device is withdrawn from the pipe causing the fitting to detach from thereby setting the plug within the pipe. The method may further comprise a step of cutting the plugged pipe using a pipe cutter (par [0028]-[0029]). It is desirable that pipe plugging be accompanied by pipe cutting (par [0085], claim 18), as plugging the pipe prior to cutting would prevent material and/or debris from entering the pipe during cutting.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Kim to include, before cutting the heat exchanger temporarily sealing the heat exchanger with a plugging device as disclosed by Illingworth, as this modification would have prevented material and/or debris from entering the pipe during the cutting procedure. Further, Illingworth discloses that it is desirable to temporarily plug a pipe prior to cutting the pipe (par [0085], claim 18).
Claim 3: Kim, as modified by Illingworth, discloses cutting the heat exchanger and removing each above-seal cut portion of the heat exchanger is carried out before excavation of the site (Kim, upper and lower heat exchange pipes 41, 42 are connected via a PE rod 44 and coupled to each heat exchange pipe via thermal fusion, after grouting the upper heat exchange pipe 42 is removed from the PE rod 44 by cutting the upper area of the thermally fused portion, par [0023]-[0025], upper heat exchange pipe 42 is removed from lower heat exchange pipe 41 and wellbore 3 before completing the excavation, par [0020]).
Claim 5: Kim, as modified by Illingworth, is silent as to cutting the heat exchanger and removing each above-seal cut portion of the heat exchanger is carried out during excavation of the site.
It would have been an obvious matter of design choice to the method of Kim such that cutting the heat exchanger and removing each above-seal cut portion of the heat exchanger is carried out during excavation of the site, since the applicant has not disclosed that cutting the heat exchanger and removing the above-seal portion of the heat exchanger during excavation solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with if the excavation was performed after cutting the heat exchanger and removing the above-seal cut portion. 
Claim 6: Kim as modified by Illingworth, discloses the cutting is performed by use of a specialized pipe cutting tool (inserting a special cutter into the casing 1 and cutting the upper area of the thermally fused portion of the upper and lower heat exchange pipes 42, 41, par [0025]).
Claim 7: Kim as modified by Illingworth, is silent as to cutting is performed incidentally by excavating machinery during excavation of the portion of the site immediately surrounding the borehole.
It would have been an obvious matter of design choice to modify the method of Kim such that cutting is performed incidentally by excavating machinery during excavation of the portion of the site immediately surrounding the borehole, since the applicant has not disclosed that cutting is performed incidentally by excavating machinery during excavation of the portion of the site immediately surrounding the borehole solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with if the excavation was performed after cutting the heat exchanger and removing the above-seal cut portion. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Illingworth as applied to claim 2, and further in view of Gray, US 1,801,424 (hereinafter Gray).
Claim 4: Kim, as modified by Illingworth, discloses inserting a special cutter into the casing (1) and cutting the upper area of the thermally fused portion of the heat exchanger (upper and lower heat exchange pipes 42, 41) (par [0025]).
Kim, as modified by Illingworth,  is silent as to cutting the heat exchanger is carried out by inserting a pipe cutting tool into the open proximal end and cutting the heat exchanger from the inside.
Gray discloses an inside casing (10) cutter. The tool is used to sever a pipe or casing (10) by inserting the tool body (11) therein and rotating either the pipe (10) or the tool (11) whereby an outstanding projection on the tool engages and cuts the pipe (pg 1, ln 1-11, 49-61).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the special cutter of Kim with the inside casing cutter as disclosed by Gray, as the need to cut the heat exchanger pipes would have lead one skilled in the art to choose an appropriate cutting tool, such as the inside casing cutter tool as disclosed by Gray. Therefore, choosing the appropriate cutter tool disclosed by Gray would merely be a simple substitution of one known element for another would obtain the predictable result of providing a means in which to cut the heat exchanger pipe, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Illingworth as applied to claim 10, and further in view of Yang, US 2015/0316296 (hereinafter Yang).
Claim 12: Kim, as modified by Illingworth, fails to disclose the heat exchanger is a multiple U-loop.
Yang discloses a heat exchanger that is a U-type piping heat exchanger (par [0005]).  The main components include U-type piping (100) made of a U-type tubular body for the thermal conductive fluid (111) passing through (Fig 3, 4 par [0047]-[0048]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the heat exchanger of Kim to be multiple U-loop heat exchanger as disclosed by Yang, as the need for a heat exchanger would have lead one skilled in the art to choose a heat exchanger with an appropriate arrangement, such as the multiple U-loop heat exchanger as disclosed by Yang. Therefore, choosing the appropriate heat exchanger arrangement  disclosed by Yang would merely be a simple substitution of one known element for another would obtain the predictable result of passing thermal energy within the conductive cylinder, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). Further, both Kim and Yang disclose heat exchangers and their associated installation below ground and are therefore from the same field of endeavor.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Illingworth as applied to claim 1, and further in view of Cauchy, US 2017/0268803 (hereinafter Cauchy).
Claim 13: Kim,  as modified by Illingworth, fails to disclose the heat exchanger is at least an outer tube of a concentric heat exchanger.
Cauchy discloses a heat exchanger for insertion into the ground. The heat exchanger includes and inner tube (48) and an outer tube (46).  Heat exchanger fluid (52) is pumped through the inner tube (48) and escapes through perforations therein to the outer tube (46) and then back up to the surface for use in the heat pump (par [0044]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the heat exchanger of Kim to be at least an outer tube of a concentric heat exchanger as disclosed by Cauchy, as this modification as the need for a heat exchanger would have lead one skilled in the art to choose a heat exchanger with an appropriate arrangement, such as concentric heat exchanger as disclosed by Cauchy. Therefore, choosing the appropriate heat exchanger arrangement  disclosed by Cauchy would merely be a simple substitution of one known element for another would obtain the predictable result of passing thermal energy within the conductive cylinder, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). Further, both Kim and Cauchy disclose heat exchangers and their associated installation below ground and are therefore from the same field of endeavor.

Conclusion
Claims 1-13 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake E Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676